IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40681

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 625
                                                )
       Plaintiff-Respondent,                    )     Filed: August 13, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JEREMY DEAN McCULLOUGH,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of fifteen years, for sexual abuse of a child under
       the age of sixteen years, and two consecutive, indeterminate sentences of ten
       years for two counts of possession of sexually exploitative material, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Jeremy Dean McCullough was convicted of sexual abuse of a child under the age of
sixteen years, Idaho Code § 18-1506, and two counts of possession of sexually exploitative
material, I.C. § 18-1507A. The district court sentenced McCullough to a unified term of twenty-
five years with a minimum period of confinement of fifteen years for sexual abuse of a child, and
two consecutive, indeterminate sentences of ten years for two counts of possession of sexually
exploitative material. McCullough appeals, contending that his sentences are excessive.




                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McCullough’s judgment of conviction and sentences are affirmed.




                                                   2